Citation Nr: 1044370	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  09-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE


Entitlement to service connection for anxiety disorder and panic 
disorder claimed as mental conditions.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION


The Veteran served on active duty from April 1960 to February 
1964.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for anxiety disorder and panic 
disorder claimed as mental conditions.  The Veteran disagreed, 
and this matter is properly before the Board for adjudication.

The Veteran gave testimony before the Board in October 2010.  A 
transcript of the hearing is of record. 

A review of the record reveals that the medical record must be 
further developed.  As such, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

The Veteran contends that he suffers from panic attacks which 
began either in late 1961 or early 1962 due to his military 
service, and has worsened over the years.  He asserts that he 
sought treatment in service, and maintains that he received 
treatment in 1966 in a VA facility, where he participated in a 4 
month outpatient program.  Since leaving the military, he states 
that he managed the panic attacks and anxiety attacks on his own 
until being prescribed medication for the condition by two 
private primary care providers.

VA has a duty to provide a medical examination and opinion when 
the evidence reflects an in-service event, a current disability 
and an indication that the current disability may be associated 
with his service. See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Veteran has been diagnosed with an acute stress 
disorder and irritability.  Private treatment records of Dr. 
Sachdev, dated between August 2003 to October 2009, include an 
August 2006 statement indicating that the Veteran had a 46 year 
history of anxiety and that he had started on Xanax in 1972.  Dr. 
Sachdev stated that the Veteran likely had PTSD, although that 
diagnoses noted were anxiety and panic disorders.  However, other 
treatment records of Dr. Sachdev show different reported 
psychiatric histories.  In an August 2003 entry it was noted that 
the anxiety disorder was diagnosed 10 years earlier and in a May 
2007 entry the Veteran reported that it had been diagnosed 25 
years earlier.  The Veteran testified that the condition started 
while on active duty and has continued to the present.  
Therefore, the Board finds that the claim for entitlement for 
service connection for anxiety disorder and panic disorder 
claimed as mental conditions must be remanded so that a medical 
opinion that speaks to the issue of the etiology of the Veteran's 
mental conditions may be rendered pursuant to 38 C.F.R. §  
3.159(c)(4).

The Board notes that attempts were made to obtain records dated 
in 1966 from the Houston VAMC.  However, a response from the 
Houston VAMC indicates that the requested records were not 
located and do not exist.  At the October 2010 videoconference 
hearing, the Veteran indicated that records from Dr. Akinyeye 
were not included in the evidence of record.  In light of the 
need to obtain a VA examination, any relevant private treatment 
records, including records from 
Dr. Akinyeye, should be obtained and associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran to request that he 
identify any pertinent post-service 
records related to the claimed anxiety and 
panic disorders, including records from 
Dr. Akinyeye.  Any necessary release forms 
should be obtained.  The RO should attempt 
to obtain all identified records.  All 
such information, when obtained, should be 
made a part of the Veteran's claims 
folder.  If a negative response is 
obtained, it should be associated with the 
claims folder.

2.  Then, schedule the Veteran for the 
appropriate VA examination.  The claims 
folder must be made available to the 
examiner.  The examiner should take a 
detailed psychiatric history of the 
Veteran.  The examiner is requested to 
review the records and the examiner 
should specifically indicate whether the 
Veteran has a current diagnosis of 
anxiety disorder, panic disorder, or any 
other mental condition.  The examiner 
should render an opinion as to whether it 
is as least as likely as not that any 
currently diagnosed psychiatric 
disorder(s) had its onset during active 
service or is otherwise related to active 
service.  A complete rationale must be 
provided for each opinion expressed.  If 
the examiner is unable to provide an 
opinion, he/she should specifically state 
why an opinion cannot be expressed.  

3.  Then review the claims file to ensure 
that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  Then 
readjudicate the remaining claim on appeal.  
If any benefit sought remains denied, the 
RO should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

